By the Court.
The finding of the court in this ease
is that Mary J. Agler was not a petitioner, and that she remained silent until the improvement was made and the bonds of the city for the payment of the same had been negotiated; yet that she had knowledge that the improvement was being made at the time thereof. It is also found that her property was benefited by the improvement to the extent of four dollars per front foot, and no more. We think the judgment in this case should be affirmed. The act under which the proceedings forthc improvement were had was invalid, as held in State ex rel. v. Mitchell, 31 Ohio St. 592, and she was in no way a promoter of the same. There is nothing in her case to distinguish it from the decision in Wright, Treas., v. Thomas, 26 Ohio St. 346. Neither the city, in causing the work to be done, nor the contractor in doing it, were trespassers as to her, although the proceedings were invalid. The title to the street was in the city, and not in her. Its improvement-was no injury to her, and she could not prevent it by any proceeding she could adopt, as she might have done had it been an improvement upon her own land. She was not called on to do any thing until-steps were taken to make the assessment upon her property. This distinguishes the case from Kellogg v Ely, 15 Ohio St. 64, and similar cases.

Judgment affirmed.